      Case 5:13-cr-00002-DCB-LRA Document 42 Filed 05/27/20 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             WESTERN DIVISION
UNITED STATES OF AMERICA
Vs.                               CRIMINAL NO. 5:13-cv-2-DCB-LRA
MARCO PEREZ-SERRANO                                            DEFENDANT
                                   ORDER

      This matter is before the Court on Defendant Marco Perez-

Serrano (“Perez-Serrano”)’s Motion for Compassionate Release

Under 18 U.S.C. § 3582(c)(1)(A). Having read the Motion,

response thereto, memorandum in support, applicable statutory

and case law, and being otherwise fully informed in the

premises, the Court finds as follow:

                                Background

      On February 20, 2013, Perez-Serrano was indicted for

conspiracy to cause mutiny and rioting in a Federal Penal,

Detention or Correctional Facility in violation of 18 U.S.C. §

1792. Defendant entered a guilty plea and was sentenced to serve

a term of 105 months, together with restitution, to be paid

jointly and severally, in the amount of $1,382,313.00. Defendant

is a deportable alien and will likely be deported upon his

release from imprisonment. Accordingly, the Court did not order

supervised release. Perez-Serrano is currently serving his

sentence at USP Lee, in Jonesville, Virginia. He is scheduled to

                                     1
    Case 5:13-cr-00002-DCB-LRA Document 42 Filed 05/27/20 Page 2 of 5



be released on August 30, 2020. Serrano seeks compassionate

release due to the COVID-19 pandemic.

                              Discussion

     Title 18, United States Code, Section 3582(c)(1)(A) permits

a court to reduce a sentence “if it finds that extraordinary and

compelling reasons warrant such a reduction” and “that such a

reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” Before filing compassionate

release motions, prisoners must exhaust their administrative

remedies in one of two ways:

  (1)   Prisoners may file a motion with the court after fully
        exhausting all administrative rights to appeal the Bureau
        of Prison’s decision not to file a motion for
        compassionate release, or
  (2)   Prisoners may file a motion with the court after
        requesting release and there has been “the lapse of 30
        days from the receipt of such request by the warden of
        the defendant’s facility, whichever is earlier.”
18 U.S.C. § 3582(c)(1)(A). The statute does not provide an

exception to this mandatory statutory exhaustion requirement,

equitable or otherwise. See United States v. Koons, No. CR 16-

214-05, 2020 WL 1940570, at *3 (W.D. La. Apr. 21, 2020).

     The Court is sympathetic to the effects of the COVID-19

pandemic and the ensuing risks associated with detention

facilities. However, Section 3852(c)(1)(A) does not provide this

Court with the equitable authority to excuse Perez-Serrano’s


                                   2
    Case 5:13-cr-00002-DCB-LRA Document 42 Filed 05/27/20 Page 3 of 5



failure to exhaust his administrative remedies or to waive the

30-day waiting period.

     Accordingly, the Court does not have the authority at this

time to grant the requested relief. United States v. Reeves, No.

CR 18-00294, 2020 WL 1816496, at *2 (W.D. La. Apr. 9, 2020)

(“While the Court is well aware of the effects the Covid-19

pandemic and the heightened risk at the Oakdale facilities, §

3852(c)(1)(A) does not provide this Court with the equitable

authority to excuse Reeves' failure to exhaust his

administrative remedies or to waive the 30-day waiting

period.”); United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL

1557397, at *3 (M.D. La. Apr. 1, 2020) (“The Defendant concedes

that he has failed to comply with the exhaustion requirements

under the statute; therefore, this motion is not ripe for

review.”); United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020) (“As noted, Raia failed to comply with § 3582(c)(1)(A)'s

exhaustion requirement: ... Although the District Court's

indicative ruling did not mention the exhaustion requirement, it

presents a glaring roadblock foreclosing compassionate release

at this point.”)); United States v. Wicker, No. 18-108, 2020 WL

2066728, at *2 (M.D. La. Apr. 29, 2020)(“Consequently, because

Petitioner has failed to exhaust his administrative remedies,

this Court must apply the mandatory exhaustion requirement



                                   3
    Case 5:13-cr-00002-DCB-LRA Document 42 Filed 05/27/20 Page 4 of 5



described above and deny Petitioner's motion for lack of

jurisdiction.”).

     Additionally, while Perez-Serrano argues that COVID-19

creates an extraordinary and compelling circumstance justifying

his release from prison, the defendant does not allege that he

is within the category of individuals who are at high risk for

serious illness or death resulting from COVID-19, i.e., those

with certain underlying conditions and those who are classified

as elderly. A generalized fear of contracting COVID-19 does not

justify compassionate release. The court in United States v.

Clark addressed this issue:

          Furthermore, defendant fails to show that concerns
          about the spread of COVID-19, without other factors to
          consider in his particular case, present extraordinary
          and compelling reasons that warrant modification of
          his sentence and immediate release from custody
          pursuant to § 3582(c)(1)(A), which requires that a
          reduction of sentence under this provision be
          “consistent with applicable policy statements issued
          by the Sentencing Commission.” General concerns about
          possible exposure to COVID-19 do not meet the criteria
          for extraordinary and compelling reasons for a
          reduction in sentence set forth in the Sentencing
          Commission's policy statement on compassionate
          release, U.S.S.G. § 1B1.13.
No. CR 17-85-SDD-RLB, 2020 WL 1557397, at *5 (M.D. La. Apr. 1,

2020)(quoting United States v. Eberhart, No. 13-cr-00313-PJH-1,

2020 WL 1450745 (N.D. Cal. Mar. 25, 2020)). The reasoning and

analysis in Clark and Eberhart apply to the present case. Perez-


                                   4
    Case 5:13-cr-00002-DCB-LRA Document 42 Filed 05/27/20 Page 5 of 5



Serrano has failed to exhaust his administrative remedies as

required by the statute. Further, Perez-Serrano has failed to

demonstrate extraordinary and compelling reasons for a sentence

modification.

     Accordingly,

     Defendant’s Motion to Modify Prison Sentence Pursuant to 18

U.S.C. § 3582(c) is DENIED.

     SO ORDERED this the 27th day of May, 2020.




                                        __/s/ David Bramlette________
                                         UNITED STATES DISTRICT JUDGE




                                   5
